John A. Fogleman, Justice, concurring in part and dissenting in part. I concur in the affirmance, but not the modification of the judgment. The 5% "additional sums” were allowed by the court on $4,900 representing 49 payments at $100 per month to which appellants had become entitled as of the date of the judgment. Appellants say that appellee was not entitled to this $245 in interest. They argue simply that there is no basis in law or fact for this allowance. Yet appellee was entitled to interest on each payment from the date it became due. United Fidelity Life Insurance Co. v. Dempsey, 193 Ark. 204, 98 S. W. 2d 943; Mutual Life of New York v. Holder, 194 Ark. 128, 105 S. W. 2d 865. The first installment was due December 1, 1964. The judgment was entered on January 7, 1969. Interest on the first installment at 6% per annum would have amounted to $24.62. Each succeeding installment would have borne interest in an amount decreasing at the rate of $0.50 each. It can clearly be seen that the amount of interest to which appellee was entitled far exceeded the $245 allowed. The fact that the trial court gave the wrong reason for this allowance does not make the judgment erroneous. I would affirm the judgment.